Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 11/30/2021, is a final office action. 

Response to Arguments
2.	Claim 1 is amended to remove the module terms and recite a processor configured to carry out the recited steps. Due to this amendment, the claim will no longer will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
3.	Claim 15 has been amended to no longer recite a computer program. The amendment to claim 15 has overcome the previous rejection under 35 USC 101.
4.	The previous double patenting rejections are maintained. Claims 1-15 are rejected under double patenting as stated below.
5.	Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
	Regarding the rejections to claims 1 and 14, applicant states the references do not teach or suggest that a transmission mode defines the dimensions of a time and frequency grid used for receiving a data frame as stated on page 10 of the remarks. The examiner disagrees. As stated in the previous rejection of the claims, Shlomo discloses defining a combination of frequency dimension resolution and time dimension 
	Applicant states Shlomo directly discourages using OFDM techniques in OTFS systems on page 11 of the remarks. The examiner disagrees. Figures 11 and 19 show the OFDM modulation/demodulation in the communication system. Claim 8 of Shlomo states the transmitter is an OFDM backwards compatible transmitter.
	Applicant states Walton would not deduce the communication mode of a further communication device but merely selects a communication mode for future transmission without respect to that chosen by others in the system on pages 11-12 of the remarks. However, the references disclose the limitation of the claim. The receiver processes the signal and sends feedback to the transmitter to adjust the transmission mode. The receiver will know that the transmission mode has changed for the next transmission so that the next transmitted data would be received properly. For example, the receiver informs the transmitter that the transmission mode has been changed, the receiver will know these changes so the signal is processed correctly, with the corresponding modulation or coding scheme change (or other transmission mode change). The matched filters of Walton are used to process the received signals.

	For these reasons and the reasons stated below, the rejections of the claims are maintained.
	Regarding the rejection of claim 8, applicant states the limitations recited in the claim are not disclosed by the cited references on page 14 of the remarks. The examiner agrees for the reasons stated on page 14 of the remarks. Applicant provides examples of the product of the number of points are the same in a number of possible grids but are not the same in other examples of the grids. The previous rejection of claim 8 as being unpatentable over Shlomo et al (US 2018/0205481) in view of Walton et al (US 2004/0184398) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shlomo et al (US 2018/0205481) in view of Walton et al (US 2004/0184398).
	Regarding claims 1 and 13-15, Shlomo discloses an apparatus, wireless communication device, method and computer instructions (claim 56), comprising: 
a transceiver module for transmitting and receiving wireless transmissions (Figures 11 and 19 discloses the transmitter and receiver components of the communication system. Paragraphs 0004 and 0008 discloses examples of the wireless communication devices. These devices, such as mobile phones comprise transceivers.); and 
a processing module (figure 25) configured to: 
control the transceiver module (figure 25), 
communicate with a further wireless communication device via the transceiver module, wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device (Figures 11 and 19 discloses the transmitter and receiver components of the communication system. Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location,), 
wherein each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution (Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location. Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…), and
wherein the communication mode defines a combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the time-frequency plane (Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be… The communication mode described defines the recited resolution.).
Shlomo does not disclose wherein the processing module is configured to select a communication mode from a plurality of communication modes for the communication between the wireless communication device and the wireless communication device, and wherein the processing module is configured to receive a data frame from the 
Walton discloses a transmission mode selection for data transmission in a multi-channel communication system. Walton discloses the transmission mode selection in paragraph 0041. The feedback information is then sent to the transmitter 110 and used to adjust the processing of the Nd data streams sent to the receiver 150. Transmitter 110 may use the feedback information to adjust the data rate, the coding scheme, the modulation scheme, or any combination thereof, for each data stream sent to the receiver 150. The feedback information is used to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link. Paragraph 0064 discloses a look-up table may be used to store a set of supported transmission modes and the required SNR for each of these transmission modes. Paragraph 0063 discloses each supported transmission mode is associated with a particular minimum SNR required to achieve a desired level of performance. Paragraph 0133 discloses the received SNRs may be computed according to the matched filter. SNR for each transmit antenna may then be used to determine a suitable transmission mode. Paragraphs 0121-0123 discloses further details regarding the match filter. This process will take place continually at the receiver and therefore over two or more transmission modes. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the transmission mode of 
Regarding claim 2, the combination discloses wherein the processing module is configured to determine bit-error rates that result from the use of the matched filters that are based on the two or more communication modes, and to select the communication mode based on the determined bit-error rates (Walton: Paragraph 0043: the transmission channels with similar received SNRs, the SNRs would be approximately constant across the entire data packet. For constant SNR data packets, the relationship between required SNR and data rate for a particular level of performance is well known in the art. The desired level of performance may be quantified by a particular bit error rate (BER) and a suitable transmission mode may be readily selected based on the received SNR of the transmission channels.).  
Regarding claim 5, the combination discloses wherein the plurality of communication modes is a pre-defined set of communication modes (Walton: Paragraph 0064 discloses a look-up table may be used to store a set of supported transmission modes and the required SNR for each of these transmission modes. Paragraph 0042: the transmission mode selection may be performed by the transmitter based on feedback information or jointly by the receiver and the transmitter.).
Regarding claim 6, the combination discloses wherein the communication between the wireless communication device and the further wireless communication (Shlomo: Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location,), wherein theVWA190910PAEP_US- 40 - processing module is configured to change the communication mode during the communication between the between the wireless communication device and the further wireless communication device by selecting a different communication mode from the plurality of communication modes (Walton discloses the transmission mode selection in paragraph 0041. The feedback information is then sent to the transmitter 110 and used to adjust the processing of the Nd data streams sent to the receiver 150. Transmitter 110 may use the feedback information to adjust the data rate, the coding scheme, the modulation scheme, or any combination thereof, for each data stream sent to the receiver 150. The feedback information is used to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link. Paragraph 0064 discloses a look-up table may be used to store a set of supported transmission modes and the required SNR for each of these transmission modes. Paragraph 0063 discloses each supported transmission mode is associated with a particular minimum SNR required to achieve a desired level of performance.).  
Regarding claim 7, the combination discloses wherein the time dimension resolution defines a number of points N along a time dimension of the two-dimensional (Shlomo: Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…).  
Regarding claim 9, the combination discloses wherein the default communication mode defines a combination of a frequency dimension resolution and a time dimension resolution wherein M = N (Shlomo: Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…. This, for example can produce a Doppler frequency resolution of 1/Tf and a time delay resolution of 1/BW. This will result in M=N).
Regarding claim 10, the combination discloses wherein the plurality of communication modes comprises at least one communication mode defining a combination of a frequency dimension resolution and a time dimension resolution wherein M > N,VWA190909PAEP_US - 42 - and/or wherein the plurality of communication modes comprises at least one communication mode defining a combination of a frequency dimension resolution and a time dimension resolution wherein M < N (Shlomo: Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…. This, for example can produce a Doppler frequency resolution of 1/Tf and a time delay resolution of 1/BW. This will result in M=N. However, other resolutions are also possible. When another time resolution or another frequency resolution is used, M will not equal N and either M or N will be greater than N or M.).  
(Shlomo figure 17 shows the pulse shape of the waveform used in the communication mode described.).  
Regarding claim 12, the combination discloses wherein the two-dimensional time-frequency grid is derived from a two-dimensional grid in a delay-Doppler plane having a delay dimension and a Doppler dimension and/or wherein the data frame is an Orthogonal Time- Frequency Spreading data frame (Shlomo: Figure 8 and Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location.).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shlomo et al (US 2018/0205481) in view of Walton et al (US 2004/0184398) further in view of Nuutinen et al (US 2011/0311007).
Regarding claim 3, the combination of Shlomo and Walton disclose the apparatus stated above. The combination does not disclose wherein the processing module is configured to process the received data frame in parallel using the matched filters that are based on the two or more communication modes.  
Nuutinen discloses a method of forming signal estimates. Nuutinen discloses the matched filter is used to determine an impulse response (paragraph 0010). Paragraph 0029 discloses the principle of the SIC method comprises the matched filter 4-8. . 

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shlomo et al (US 2018/0205481) in view of Walton et al (US 2004/0184398) further in view of Ehsani et al (US 5,375,144).
Regarding claim 4, the combination of Shlomo and Walton disclose the method stated above. The combination does not disclose wherein the processing module is configured to use a plurality of filter banks that are based on two or more communication modes of the plurality of communication modes to process the received data frame.  
Ehsani discloses a receiver comprising filter bank 9 in figure 3. Claim 1 recites filter means constitutes a plurality of banks of matched filters, each having a number of filters equal to a number of channels. Column 2, lines 48-59 discloses each bank consisting of 16 filters. The use of the plurality of filter banks allows for the processing of a plurality of channels at once, improving the speed of the processing at the receiver. For this reason, it would have been obvious for one of ordinary skill in the art before the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 2 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,968 in view of in view of Walton et al (US 2004/0184398).
	Regarding claims 1 and 13-15, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1 and 12-14 respectively. The reference includes additional subject matter that is not recited in the instant claims. The reference does not disclose wherein the processing module is configured to process the received data frame using matched filters that are based on two or more communication modes of the plurality of communication modes, wherein the selection of the communication mode is based on a result of the processing.  
Walton discloses a transmission mode selection for data transmission in a multi-channel communication system. Walton discloses the transmission mode selection in 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the transmission mode of Walton in the apparatus, method and program of the reference to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link as stated by Walton in paragraph 0041.
Regarding claim 2, the combination discloses wherein the processing module is configured to determine bit-error rates that result from the use of the matched filters that are based on the two or more communication modes, and to select the communication (Walton: Paragraph 0043: the transmission channels with similar received SNRs, the SNRs would be approximately constant across the entire data packet. For constant SNR data packets, the relationship between required SNR and data rate for a particular level of performance is well known in the art. The desired level of performance may be quantified by a particular bit error rate (BER) and a suitable transmission mode may be readily selected based on the received SNR of the transmission channels.).  
Regarding claim 5, the combination discloses wherein the plurality of communication modes is a pre-defined set of communication modes (Walton: Paragraph 0064 discloses a look-up table may be used to store a set of supported transmission modes and the required SNR for each of these transmission modes. Paragraph 0042: the transmission mode selection may be performed by the transmitter based on feedback information or jointly by the receiver and the transmitter.).
Regarding claim 6, the limitations are disclosed in claim 3 of the reference.
Regarding claim 7, the limitations are disclosed in claim 4 of the reference.
Regarding claim 8, the limitations are disclosed in claim 5 of the reference.
Regarding claim 9, the limitations are disclosed in claim 6 of the reference.
Regarding claim 10, the limitations are disclosed in claim 7 of the reference.
Regarding claim 11, the limitations are disclosed in claim 9 of the reference.
Regarding claim 12, the limitations are disclosed in claim 10 of the reference.
This is a provisional nonstatutory double patenting rejection.

10.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,968 in view of in view of Walton et al (US 2004/0184398) further in view of Nuutinen et al (US 2011/0311007).
Regarding claim 3, the combination of the reference and Walton disclose the apparatus stated above. The combination does not disclose wherein the processing module is configured to process the received data frame in parallel using the matched filters that are based on the two or more communication modes.  
Nuutinen discloses a method of forming signal estimates. Nuutinen discloses the matched filter is used to determine an impulse response (paragraph 0010). Paragraph 0029 discloses the principle of the SIC method comprises the matched filter 4-8. Paragraph 0037 discloses the structure of one parallel SIC structure comprising two parallel paths comprising two parallel matched filters 6-8A and 6-8B. Paragraph 0038 discloses it is possible to have several matched filters in parallel to obtain the filter bank. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of matched filters in parallel to process the input signals of Nuutinen into the apparatus of the combination of the reference and Walton. Parallel processing allows for quicker processing of received signals. 
This is a provisional nonstatutory double patenting rejection.

4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,968 in view of in view of Walton et al (US 2004/0184398) further in view of Ehsani et al (US 5,375,144).
Regarding claim 4, the combination of the reference and Walton disclose the method stated above. The combination does not disclose wherein the processing module is configured to use a plurality of filter banks that are based on two or more communication modes of the plurality of communication modes to process the received data frame.  
Ehsani discloses a receiver comprising filter bank 9 in figure 3. Claim 1 recites filter means constitutes a plurality of banks of matched filters, each having a number of filters equal to a number of channels. Column 2, lines 48-59 discloses each bank consisting of 16 filters. The use of the plurality of filter banks allows for the processing of a plurality of channels at once, improving the speed of the processing at the receiver. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claims invention to combine the teaching of the matched filter banks of Ehsani into the apparatus of the of the combination of the reference and Walton.
This is a provisional nonstatutory double patenting rejection.

12.	Claims 1, 2 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 and 11-15 of copending Application No. 17/063,923 in view of Walton et al (US 2004/0184398). 

Walton discloses a transmission mode selection for data transmission in a multi-channel communication system. Walton discloses the transmission mode selection in paragraph 0041. The feedback information is then sent to the transmitter 110 and used to adjust the processing of the Nd data streams sent to the receiver 150. Transmitter 110 may use the feedback information to adjust the data rate, the coding scheme, the modulation scheme, or any combination thereof, for each data stream sent to the receiver 150. The feedback information is used to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link. Paragraph 0064 discloses a look-up table may be used to store a set of supported transmission modes and the required SNR for each of these transmission modes. Paragraph 0063 discloses each supported transmission mode is associated with a particular minimum SNR required to achieve a desired level of performance. Paragraph 0133 discloses the received SNRs may be computed according to the matched filter. SNR for each transmit antenna may then be used to determine a suitable transmission mode. Paragraphs 0121-0123 discloses further details regarding the match filter. This process will take place continually at the receiver and therefore over two or more transmission modes. 

Regarding claim 2, the combination discloses wherein the processing module is configured to determine bit-error rates that result from the use of the matched filters that are based on the two or more communication modes, and to select the communication mode based on the determined bit-error rates (Walton: Paragraph 0043: the transmission channels with similar received SNRs, the SNRs would be approximately constant across the entire data packet. For constant SNR data packets, the relationship between required SNR and data rate for a particular level of performance is well known in the art. The desired level of performance may be quantified by a particular bit error rate (BER) and a suitable transmission mode may be readily selected based on the received SNR of the transmission channels.).  
Regarding claim 5, the limitations are disclosed in claim 2 of the reference.
Regarding claim 6, the limitations are disclosed in claim 3 of the reference.
Regarding claim 7, the limitations are disclosed in claim 5 of the reference.
Regarding claim 8, the limitations are disclosed in claim 6 of the reference.
Regarding claim 9, the limitations are disclosed in claim 7 of the reference.
Regarding claim 10, the limitations are disclosed in claim 8-10 of the reference.
Regarding claim 11, the limitations are disclosed in claim 11 of the reference.
.
This is a provisional nonstatutory double patenting rejection.
13.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,923 in view of in view of Walton et al (US 2004/0184398) further in view of Nuutinen et al (US 2011/0311007).
Regarding claim 3, the combination of the reference and Walton disclose the apparatus stated above. The combination does not disclose wherein the processing module is configured to process the received data frame in parallel using the matched filters that are based on the two or more communication modes.  
Nuutinen discloses a method of forming signal estimates. Nuutinen discloses the matched filter is used to determine an impulse response (paragraph 0010). Paragraph 0029 discloses the principle of the SIC method comprises the matched filter 4-8. Paragraph 0037 discloses the structure of one parallel SIC structure comprising two parallel paths comprising two parallel matched filters 6-8A and 6-8B. Paragraph 0038 discloses it is possible to have several matched filters in parallel to obtain the filter bank. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of matched filters in parallel to process the input signals of Nuutinen into the apparatus of the combination of the reference and Walton. Parallel processing allows for quicker processing of received signals. 
This is a provisional nonstatutory double patenting rejection.

4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,923 in view of in view of Walton et al (US 2004/0184398) further in view of Ehsani et al (US 5,375,144).
Regarding claim 4, the combination of the reference and Walton disclose the method stated above. The combination does not disclose wherein the processing module is configured to use a plurality of filter banks that are based on two or more communication modes of the plurality of communication modes to process the received data frame.  
Ehsani discloses a receiver comprising filter bank 9 in figure 3. Claim 1 recites filter means constitutes a plurality of banks of matched filters, each having a number of filters equal to a number of channels. Column 2, lines 48-59 discloses each bank consisting of 16 filters. The use of the plurality of filter banks allows for the processing of a plurality of channels at once, improving the speed of the processing at the receiver. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claims invention to combine the teaching of the matched filter banks of Ehsani into the apparatus of the of the combination of the reference and Walton.
This is a provisional nonstatutory double patenting rejection.

15.	Claims 1, 2, 5-7 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 11-15 of copending Application No. 17/069,935 in view of Walton et al (US 2004/0184398).


Regarding claims 1 and 13-15, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 3 and 13-15 respectively. These claims include further limitations that are not required by the instant claims. The reference does not disclose wherein the processing module is configured to process the received data frame using matched filters that are based on two or more communication modes of the plurality of communication modes, wherein the selection of the communication mode is based on a result of the processing.  
Walton discloses a transmission mode selection for data transmission in a multi-channel communication system. Walton discloses the transmission mode selection in paragraph 0041. The feedback information is then sent to the transmitter 110 and used to adjust the processing of the Nd data streams sent to the receiver 150. Transmitter 110 may use the feedback information to adjust the data rate, the coding scheme, the modulation scheme, or any combination thereof, for each data stream sent to the receiver 150. The feedback information is used to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link. Paragraph 0064 discloses a look-up table may be used to store a set of supported transmission modes and the required SNR for each of these transmission modes. Paragraph 0063 discloses each supported transmission mode is associated with a particular minimum SNR required to achieve a desired level of performance. Paragraph 0133 discloses the received SNRs may be computed according to the matched filter. SNR for each transmit antenna may then be used to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the transmission mode of Walton in the apparatus, method and program of the reference to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link as stated by Walton in paragraph 0041.
Regarding claim 2, the combination discloses wherein the processing module is configured to determine bit-error rates that result from the use of the matched filters that are based on the two or more communication modes, and to select the communication mode based on the determined bit-error rates (Walton: Paragraph 0043: the transmission channels with similar received SNRs, the SNRs would be approximately constant across the entire data packet. For constant SNR data packets, the relationship between required SNR and data rate for a particular level of performance is well known in the art. The desired level of performance may be quantified by a particular bit error rate (BER) and a suitable transmission mode may be readily selected based on the received SNR of the transmission channels.).  
Regarding claim 5, the combination discloses wherein the plurality of communication modes is a pre-defined set of communication modes (Walton: Paragraph 0064 discloses a look-up table may be used to store a set of supported transmission modes and the required SNR for each of these transmission modes. Paragraph 0042: the transmission mode selection may be performed by the transmitter based on feedback information or jointly by the receiver and the transmitter.).
Regarding claim 6, the limitations are disclosed in claim 11 of the reference.
Regarding claim 7, the two dimensional grid will have points along both axis. These points can be labelled N and M.
Regarding claim 12, the limitations are disclosed in claim 12 of the reference.
This is a provisional nonstatutory double patenting rejection.

16.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,935 in view of in view of Walton et al (US 2004/0184398) further in view of Nuutinen et al (US 2011/0311007).
Regarding claim 3, the combination of the reference and Walton disclose the apparatus stated above. The combination does not disclose wherein the processing module is configured to process the received data frame in parallel using the matched filters that are based on the two or more communication modes.  
Nuutinen discloses a method of forming signal estimates. Nuutinen discloses the matched filter is used to determine an impulse response (paragraph 0010). Paragraph 0029 discloses the principle of the SIC method comprises the matched filter 4-8. Paragraph 0037 discloses the structure of one parallel SIC structure comprising two parallel paths comprising two parallel matched filters 6-8A and 6-8B. Paragraph 0038 discloses it is possible to have several matched filters in parallel to obtain the filter bank. . 
This is a provisional nonstatutory double patenting rejection.

17.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,935 in view of in view of Walton et al (US 2004/0184398) further in view of Ehsani et al (US 5,375,144).
Regarding claim 4, the combination of the reference and Walton disclose the method stated above. The combination does not disclose wherein the processing module is configured to use a plurality of filter banks that are based on two or more communication modes of the plurality of communication modes to process the received data frame.  
Ehsani discloses a receiver comprising filter bank 9 in figure 3. Claim 1 recites filter means constitutes a plurality of banks of matched filters, each having a number of filters equal to a number of channels. Column 2, lines 48-59 discloses each bank consisting of 16 filters. The use of the plurality of filter banks allows for the processing of a plurality of channels at once, improving the speed of the processing at the receiver. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claims invention to combine the teaching of the matched filter .
This is a provisional nonstatutory double patenting rejection.

18.	Claims 1, 2, 5-7 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-15 of copending Application No. 17/069,929 in view of Walton et al (US 2004/0184398).
Regarding claims 1 and 13-15, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 11 and 13-15 respectively. These claims include further limitations that are not required by the instant claims. The reference does not disclose wherein the processing module is configured to process the received data frame using matched filters that are based on two or more communication modes of the plurality of communication modes, wherein the selection of the communication mode is based on a result of the processing.  
Walton discloses a transmission mode selection for data transmission in a multi-channel communication system. Walton discloses the transmission mode selection in paragraph 0041. The feedback information is then sent to the transmitter 110 and used to adjust the processing of the Nd data streams sent to the receiver 150. Transmitter 110 may use the feedback information to adjust the data rate, the coding scheme, the modulation scheme, or any combination thereof, for each data stream sent to the receiver 150. The feedback information is used to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link. Paragraph 0064 discloses a look-up table may be used to store a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the transmission mode of Walton in the apparatus, method and program of the reference to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link as stated by Walton in paragraph 0041.
Regarding claim 2, the combination discloses wherein the processing module is configured to determine bit-error rates that result from the use of the matched filters that are based on the two or more communication modes, and to select the communication mode based on the determined bit-error rates (Walton: Paragraph 0043: the transmission channels with similar received SNRs, the SNRs would be approximately constant across the entire data packet. For constant SNR data packets, the relationship between required SNR and data rate for a particular level of performance is well known in the art. The desired level of performance may be quantified by a particular bit error rate (BER) and a suitable transmission mode may be readily selected based on the received SNR of the transmission channels.).  
Regarding claim 5, the limitations are disclosed in claim 9 of the reference.
Regarding claim 6, the limitations are disclosed in claim 10 of the reference.
Regarding claim 7, the two dimensional grid will have points along both axis. These points can be labelled N and M.
Regarding claim 12, the limitations are disclosed in claim 12 of the reference.
This is a provisional nonstatutory double patenting rejection.

19.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,929 in view of in view of Walton et al (US 2004/0184398) further in view of Nuutinen et al (US 2011/0311007).
Regarding claim 3, the combination of the reference and Walton disclose the apparatus stated above. The combination does not disclose wherein the processing module is configured to process the received data frame in parallel using the matched filters that are based on the two or more communication modes.  
Nuutinen discloses a method of forming signal estimates. Nuutinen discloses the matched filter is used to determine an impulse response (paragraph 0010). Paragraph 0029 discloses the principle of the SIC method comprises the matched filter 4-8. Paragraph 0037 discloses the structure of one parallel SIC structure comprising two parallel paths comprising two parallel matched filters 6-8A and 6-8B. Paragraph 0038 discloses it is possible to have several matched filters in parallel to obtain the filter bank. . 
This is a provisional nonstatutory double patenting rejection.

20.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,929 in view of in view of Walton et al (US 2004/0184398) further in view of Ehsani et al (US 5,375,144).
Regarding claim 4, the combination of the reference and Walton disclose the method stated above. The combination does not disclose wherein the processing module is configured to use a plurality of filter banks that are based on two or more communication modes of the plurality of communication modes to process the received data frame.  
Ehsani discloses a receiver comprising filter bank 9 in figure 3. Claim 1 recites filter means constitutes a plurality of banks of matched filters, each having a number of filters equal to a number of channels. Column 2, lines 48-59 discloses each bank consisting of 16 filters. The use of the plurality of filter banks allows for the processing of a plurality of channels at once, improving the speed of the processing at the receiver. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claims invention to combine the teaching of the matched filter .
This is a provisional nonstatutory double patenting rejection.

21.	Claims 1, 2, 5-7 and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-15 of copending Application No. 17/069,943 in view of Walton et al (US 2004/0184398).
	Regarding claims 1 and 13-15, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 10 and 13-15 respectively. The reference includes additional subject matter that is not recited in the instant claims. The reference does not disclose wherein the processing module is configured to select a communication mode from a plurality of communication modes for the communication between the wireless communication device and the wireless communication device, and wherein the processing module is configured to receive a data frame from the further wireless communication device via the transceiver module, and to process the received data frame using matched filters that are based on two or more communication modes of the plurality of communication modes, wherein the selection of the communication mode is based on a result of the processing.  
Walton discloses a transmission mode selection for data transmission in a multi-channel communication system. Walton discloses the transmission mode selection in paragraph 0041. The feedback information is then sent to the transmitter 110 and used to adjust the processing of the Nd data streams sent to the receiver 150. Transmitter 110 may use the feedback information to adjust the data rate, the coding scheme, the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the selection of the transmission mode of Walton in the apparatus, method and program of Shlomo to increase the efficiency of the system by allowing the data to be transmitted at the best known settings supported by the communication link as stated by Walton in paragraph 0041.
Regarding claim 2, the combination discloses wherein the processing module is configured to determine bit-error rates that result from the use of the matched filters that are based on the two or more communication modes, and to select the communication mode based on the determined bit-error rates (Walton: Paragraph 0043: the transmission channels with similar received SNRs, the SNRs would be approximately constant across the entire data packet. For constant SNR data packets, the relationship between required SNR and data rate for a particular level of performance is well known in the art. The desired level of performance may be quantified by a particular bit error rate (BER) and a suitable transmission mode may be readily selected based on the received SNR of the transmission channels.).  
Regarding claim 5, the combination discloses wherein the plurality of communication modes is a pre-defined set of communication modes (Walton: Paragraph 0064 discloses a look-up table may be used to store a set of supported transmission modes and the required SNR for each of these transmission modes. Paragraph 0042: the transmission mode selection may be performed by the transmitter based on feedback information or jointly by the receiver and the transmitter.).
Regarding claim 6, the limitations are disclosed in claim 9 of the reference.
Regarding claim 7, the two dimensional grid will have points along both axis. These points can be labelled N and M.
Regarding claim 12, the limitations are disclosed in claim 11 of the reference.
This is a provisional nonstatutory double patenting rejection.

22.	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,943 in view of in view of Walton et al (US 2004/0184398) further in view of Nuutinen et al (US 2011/0311007).

Nuutinen discloses a method of forming signal estimates. Nuutinen discloses the matched filter is used to determine an impulse response (paragraph 0010). Paragraph 0029 discloses the principle of the SIC method comprises the matched filter 4-8. Paragraph 0037 discloses the structure of one parallel SIC structure comprising two parallel paths comprising two parallel matched filters 6-8A and 6-8B. Paragraph 0038 discloses it is possible to have several matched filters in parallel to obtain the filter bank. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of matched filters in parallel to process the input signals of Nuutinen into the apparatus of the combination of the reference and Walton. Parallel processing allows for quicker processing of received signals. 
This is a provisional nonstatutory double patenting rejection.

23.	Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,943 in view of in view of Walton et al (US 2004/0184398) further in view of Ehsani et al (US 5,375,144).
Regarding claim 4, the combination of the reference and Walton disclose the method stated above. The combination does not disclose wherein the processing 
Ehsani discloses a receiver comprising filter bank 9 in figure 3. Claim 1 recites filter means constitutes a plurality of banks of matched filters, each having a number of filters equal to a number of channels. Column 2, lines 48-59 discloses each bank consisting of 16 filters. The use of the plurality of filter banks allows for the processing of a plurality of channels at once, improving the speed of the processing at the receiver. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claims invention to combine the teaching of the matched filter banks of Ehsani into the apparatus of the of the combination of the reference and Walton.
This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/18/2022